Order affirmed, with ten dollars costs and disbursements. We think the complaint should be answered. In upholding it we do not decide that the transaction set forth in the second cause of action necessarily constituted “ pawn-broking.” Whether it did or not depends upon the proofs that may be offered to support the allegations. We also refrain from intimating any opinion as to whether the transaction referred to in the third cause of action was a mortgaging of corporate property within the provisions of the Stock Corporation Law then in force. The ultimate fact pleaded is that it was such a transaction. We leave the question to be determined at the trial on the evidence. Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ., concur.